Per Curiam:
The verdict of the jury that the defendant was negligent and that plaintiff was free from contributory negligence was without competent evidence to support it. It is also clear that the declarations of the *843. deceased and Dunlap were incompetent, and were improperly received in evidence. The judgment and order appealed from should be reversed and a new trial ordered, with costs to appellant to abide event. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Hotchkiss, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event. Order to be settled on notice.